Luke, J.
Motions for continuance of cases are addressed to the sound legal discretion of the court, and the party making such a motion must show that he has used due diligence. Civil Code (1910), §§ 5721-4. In this ease the trial judge did not abuse this discretion. See Blackwell v. Jennings, 128 Ba. 264 (57 S. E. 494). For no reason assigned did the court err in overruling the motion to continue the case, or in overruling the motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.